DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2020/001243 filed 1/16/2020.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. JP2019-010821filed 1/25/2019, which papers have been placed of record in the file.  
Claims 1-4 are pending. 


Claim Objections

Claims 1-4 are objected to because of the following informalities:  
Claim 1 recites in part … amount (mass %)… and …melt viscosity (Pa.S)… While it is understood that claim 1 requires units of mass % and Pa.S, parenthesis are commonly used for optional limitations and abbreviations. However, it is preferable to avoid parenthesis to recite limitations required by the claims. In particular, claim 1 could simply recite … mass% … or …mass percentage amount … or …amount in units of mass percentage…the like. 
Claims 2-4 are subsumed by this objection because of their dependence. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 2017/0015047) in view of Farrell et al. (US 2011/0256406) and Takebe et al. (US 2015/0376353) as evidenced by the datasheet for Durafide PPS 6165A7. 
	Regarding claim 1: Mochizuki is directed to a composite molded article comprising:

	A second resin molded article disposed adjacent to a grooved surface of the first resin molded article (see Figure 1);
Wherein in the first resin molded article, the glass fiber is mixed in a content of 5-80 parts per 100 parts of the resin with respect to 100 parts resin, which is equivalent to about 5-44% of the an entirety of a resin composition constituting the first resin molded article ([0046] Mochizuki), in this case the entire resin composition constituting the first resin molded article is approximately the total weight of glass fibers and resin; and 
A laser absorbing material ([0040]). 
An amount of laser absorbing material is not mentioned, although carbon black is preferred as the laser absorbing material. 
Farrell is directed to a thermoplastic molded article used for the same purpose of laser welding. The composition can comprises a laser absorbing material of the same kind in Mochizuki namely carbon black used in an amount of 0.01 to 10 parts by weight with respect to the entire composition ([0048] Farrell). One skilled in the art would have been motivated to have selected this amount of laser absorbing material in Mochizuki since Mochizuki already teaches the composition can comprise a carbon black laser absorbing material, and Farrell further teaches an amount that is suitable for laser 
Mochizuki teaches the composite comprises glass fibers, although no specific glass fiber diameter is mentioned. 
Farrell teaches the composition comprises glass fibers having an average diameter of 1-50 µm. One skilled in the art would have been motivated to have selected the glass fibers of Farrell since Mochizuki already teaches the composition comprises glass fibers although does not elaborate any specific diameter, wherein Farrell specifies a specific diameter for the same purpose of use as a filler component in a composite that can be laser welded. 
Suitable resin include Durafide PPS 6165A7. Per the datasheet for Durafide PPS 6165A7, the melt viscosity is 270 Pa.S. Evidence of inherency do not need to antedate the application. See MPEP 2124.
	Selection of [(10 mass % glass fibers x 0.9) + (5 mass % laser absorbing material x 1.4)] x {270 Pa.S + 360} / {10 µm x 0.8} = 1260. Given that such a composition falls squarely within the ranges taught by Mochizuki and Farrell, it is evident the amounts and glass fiber diameter at least overlap the claimed formula.
	A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).

	Takebe is directed to a composite comprising a thermoplastic resin and glass fibers which is joined together from two separate articles. The compositions are useful for injection molding, and in particular insert injection molding. One skilled in the art would have been motivated to have made an insert injected molded article in Mochizuki and Farrell to produce useful articles including a wide variety of electronic articles ([0097]-[0098] Takebe). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have made an insert injected molded article in Mochizuki and Farrell to arrive at claim 1 of the present invention.
	Regarding claim 2: The glass fiber is mixed in a content of 5-80 parts per 100 parts of the resin with respect to 100 parts resin, which is equivalent to about 5-44% of the an entirety of a resin composition constituting the first resin molded article ([0046] Mochizuki), in this case the entire resin composition constituting the first resin molded article is approximately the total weight of glass fibers and resin. 
Farrell is directed to a thermoplastic molded article used for the same purpose of laser welding. The composition can comprises a laser absorbing material of the same kind in Mochizuki namely carbon black used in an amount of 0.01 to 10 parts by weight with respect to the entire composition ([0048] Farrell).
In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 3: Selection of [(10 mass % glass fibers x 0.9) + (5 mass % laser absorbing material x 1.4)] x {270 Pa.S + 360} / {10 µm x 0.8} = 1260. Given that such a composition falls squarely within the ranges taught by Mochizuki and Farrell, it is evident the amounts and glass fiber diameter at least overlap the claimed formula.
	A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 4: The first and second resin molded articles are different types ([0058]-[0059] Mochizuki). 
	

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764